   

UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF NEW YORK
* 300 Quarropas Street, White Plains, NY 106011 °

en aE rare Pe

   

SR See Se > a

J ohn Vidurek, Kimberly Vidurek, and J ames Vidurek:
Plaintiffs

 

‘\ JURISDICTION: Court of Record

Docket No. 7:20-cv-06714
- against -

Pim Pollen, Margareth de Wit, Alessandro Donetti,
N Cassadine, J Melendez, Susan Lamastro, Jeanette Willet, -

Frank J Chan, Charles P. Rettig, and Bobbi S Martin; AFFIDAVIT OF DEFAULT

 

   
 

Defendants }

NEW YORK STATE )
y:SS
DUTCHESS COUNTY )

I, John Vidurek, Affiant, hereinafter plaintiff in pro per and next friend for plaintiffs’ Kimberly
Vidurek and James Vidurek above, being of lawful age, qualified and competent to testify to, and
having firsthand knowledge of the following facts, do hereby swear that the following facts are true,

correct and not misleading:

WHEREAS: on July 21, 2020, plaintiff filed an Action at Law in the Dutchess County New York
Supreme Court [Index No. 2020-610]. And served upon the defendants; see affidavit of service dated
July 22, 2020, attached. Defendants N Cassadine, J Melendez, Susan Lamastro, Jeanette Willet, Frank
J Chan, Charles P. Rettig, and Bobbi S Martin moved said case to the above said court and copied a
“Certificate of Service,” attached, to plaintiffs on August 28" 2020; however the deadline for doing so
was on August 27, 2020. The record shows that defendants N Cassadine, J Melendez, Susan Lamastro,
Jeanette Willet, Frank J Chan, Charles P. Rettig, and Bobbi S Martin made no return, requested no

more time to answer, and did not provided any objection to the proceedings. Therefore a summary

Affidavit of Default Page 1 of 2

 
judgment for default is in order for the relief demanded in the Action at law against N Cassadine, J

Melendez, Susan Lamastro, Jeanette Willet, Frank J Chan, Charles P. Rettig, and Bobbi S Martin;.

Default Judgment - Entering a Default: “When a party against whom a judgment
for affirmative relief is sought has failed to plead or otherwise defend; and, that
failure is shown by Affidavit or otherwise, the clerk must enter the party’s default.”
FRCP Rule 55(a); FRCP Rule 58(b) (2); 28 U.S.C. §2243.

Seal New York, Dutchess County, September 18, 2020

sy blltead an
5 .

 

 

7 Joha_Vi 6k sin pro per as next friend on
eae behaJfof Kimberly Vidurek and James Vidurek

NOTARY

New York State, Dutchess County on this 18"" day of September 2020 before me, the subscriber,
personally appeared John Vidurek to me known to be the living man described in and who executed
the forgoing instrument and sworn before me that he executed the same as their free will act and deed.

JE

Notary

 
  

 
  

MARIA D AGUSTIN RAMON —
Notary Publi¢ - State of New York
NO, 01AG6379733
‘ Qualified in Dutchess County
A My Commisslon Expires Aug 20, 2022

     

Affidavit of Default Page 2 of 2

 
 

AFFIDAVIT OF SERVICE

   

New York State

Dutchess:Cotinty )

T, Jonathan Schultz; being duly swoih, deposes and says: am not a party to. thig action:and ain over 18 yeu
of age. On the 22"* day- of July, 2020, I served the within an Action at Law to show canse with summons,
Refund status report, Notice and Demand, Notice of Tax Lien dated 4-26-13, Apology: letter dated 8-7-13,.
‘Release: of lien dated 9-18-13, Bill froty, IRS for $80.00 dated. 9-2-13, and Taxpayer Advocate Service.
Fraudulent Letter dated 11-14+14, Notice of deficiency fron Susan Lamastro dated 6-17-2019, Jarfies letter
dated 6-27-19, Notice of ititent-to’ levy dated Oct/Nov 2019 on Jaivies, Notice of intent te levy dated 01-16-19
on John, John’s affidavit, Notice.of inteiit to levy dated 12-16-19 on James, Notice of intent to levy dated 12-
16-19 on Kimberly, Kiitberly’s affidavit, Threatening, Intimidating Letter from Frank:J Chan, dated 12-26-
19, John’ s: affidavit, Letter from rouge agent Bobbi. 8; Martin < dated d February: 25, 2000 to. Soh, ames, ‘and
Notice and: Demand, and “Abfigavit. of Bervice: for Show Clause pon n thé following: thes se and addresses set.
forth below, by mailing: a true-copy. of the attached papers,. enclosed -and ‘properly sealed in a (postpaid
envelope, Which I deposited iii: ani official depository under ‘the exclhisive care and, custody of the United
States Postal Services within the State of New York addt'essed to:

‘PimPollen, GEO, CBE Group, PO Box 126 Waterloo, IA 50704

‘Matgareth de Wit, CFO, CBE Group;PO Box 126 Waterloo, 1A:50704
Alesgatidio-Donetti, cco, CBE Group,PO Box 126 Waterlag, TA'50704
‘N.Cassadiné, DOT Small Business, 300 Commerce Drive, New ‘Witdsor, NY 12553
J-Melendéz, Taxpayer. Advocate Service; PO Box 1640; Ogden, UT 84402-1640
Susan: Lamastio, DOT, IRS, 240 Broadway = 14" Floor, NY, NY 10007

Jearietté Willet, DOT Small Business, 300:Commeércé Diive, ‘New Witdsor, NY 19553.
Frank J Chai, IRS. ACS Correspondence’ ‘PO Box 8208, Philadelphia, PA L9TOL
Charles P. Rettig; IRS, [111 Constitution Avenue N- W,, Washington, D.C. 20224
Bobbi § Martin, DOT, IRS, Fresno Service-Center, Fresno, CA 93888-0030

 

  

( igna re) Le

NOTARY

State of New York, County of Dutchess on this. 22" day. of July, 2020 before me; ‘ihe: subscriber, péisonally: appeared Jonathan
Schultz to iiié known to. be the: living man, desoribe in-aid whe executed the forgoing instrument. and sworn: before:né that, he
executed ‘thie suirie“as his free: will. act: and, deed.

 

7 oo: Tigh ontsON ek . =
Publié - State of: Mew vor ae
= Ney NG: O1WROSA7ATS z é Notary.

 

> ‘Qualified in Dutchess: ounty:
m by. Conynission ARNE. A :

 

 
AFFIDAVIT OF SERVICE

New York State )
) ss:
Dutchess County )

I, Jonathan Schultz, being duly sworn, deposes and says: I am not a party to this action and am over 18 years
of age. On the 18" day of September, 2020, I served the within Action at Law to show cause with summons,
and move to federal court for cause, Refund status report, Notice and Demand, Notice of Tax Lien dated 4-
26-13, Apology letter dated 8-7-13, Release of lien dated 9-18-13, Bil! from IRS for $80.00 dated 9-2-13,
and Taxpayer Advocate Service Fraudulent Letter dated 11-14-14, Notice of deficiency from Susan
Lamastro dated 6-17-2019, James letter dated 6-27-19, Notice of intent to levy dated Oct/Nov 2019 on
James, Notice of intent to levy dated 01-16-19 on John, John’s affidavit, Notice of intent to levy dated 12-16-
19 on James, Notice of intent to levy dated 12-16-19 on Kimberly, Kimberly’s affidavit, Threatening
Intimidating Letter from Frank J Chan dated 12-26-19; John’s affidavit, Letter from rouge agent Bobbi S.
Martin dated February 25, 2020 to John, James, and Kimberly, Form letter notice CP40 dated March 30,
2019 to James, James’s 1040, Affidavit of service for Notice and Demand, and Affidavit of service for Show
Cause upon the following names and addresses set forth below, by mailing a true copy of the attached
papers, enclosed and properly sealed in a postpaid envelope, which I deposited in an official depository
under the exclusive care and custody of the United States Postal Services within the State of New York
addressed to:

Steve Douglas, CEO, CBE Group, PO Box 126, Waterloo, IA 50704

Mike Frost CLO, CBE Group,PO Box 126, Waterloo, IA 50704 - .
Randall Kamm "Randy" VP, CBE Group,PO Box 126, Waterloo, IA 50704
CBE Group Inc, PO Box 126, Waterloo, IA 50704

(Signature) | Kho de ee

NOTARY

eh 0 pote eh oce September AO
State of New York, County of Dutchess on this 20% day Or. uly, 2020-before me, the subscriber, personally appeared Jonathan
Schultz to me known to be the living man describe in and who executed the forgoing instrument and sworn before me that he

executed the same as his free will act and deed.

’ MARIA D AGUSTIN RAMON : -. Notary
/Notary Public - State of New York : : on
NO. 01AG6379733

Qualified in Dutchess County
{ My Commission » Expires Aue 20, 2022

 

 
 

 

 

|
|
!
| npa7
|
i
|
|

my
we

¥SO/ daangug

    

 

T €Wd OfOC das St

Se" - .OZT AN .ANWSTY

UDggrf eof fafa Ebe EY Fecal gta fe feffad yydecng SNE Pa-—TiPSGeT

TO90T AN SUIT STA

yoous sedoxrent) 00¢

JIOA MIN JO POLsIG WatyNos
94) JOJ LUMO PLYSICT $)
AILIO ADL FFP OE

+

    
    

5° AE

  

>, _ fa ianos 1
hE pamprn -a-ungos

 

 
JOHN VIDUREK, KIMBERLY VIDUREK, AND JAMES VIDUREK
1 South Drive, Hyde Park, New York, 12539
Phone (845) 229-0350, Fax (888) 891-8977;

IN THE UNITED STATES DISTRICT:COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

CASE NO. 7:20-CV-06714 cs
ACTION AT LAW — COURT OF RECORD

PLEASE TAKE NOTICE; Defendants Pim Pollen, Margareth de Wit, and Alessandro Donetti have been
removed from above said action.

Whereas, Steve Douglas, CEO, CBE Group, Mike Frost, CLO, Randall
Kamin, VP, and CBE Group Inc. have been added to the above said action.

Defendants

REASON: Unbeknown to the plaintiffs there are two CBE Group Ine. listed on the
internet and we chose the wrong one. Summons, complaint and attachments
went to the correct address but addressed to the wrong persons.

After discovering the error we found the correct individuals and we served the
above said added defendants on September 18, 2020, sce Affidavit of Service,
attached.

vy ys | Respectfully Submitted

 

~I~ CASE NO. 7:20-CV-06714

 
